Title: General Orders, 30 April 1776
From: Washington, George
To: 

 

Head Quarters, New York, April 30th 1776.
Parole Sawbridge.Countersign Oliver.


All Officers, non-Commission’d Officers, and Soldiers, belonging to any of the Regiments, now in, or going to Canada, to parade to morrow Morning at nine o’Clock in the Street opposite to Genl Sullivan’s quarters, near the Bowling-Green, to receive his orders.
All Officers, non-commissioned Officers, and Soldiers, are strictly commanded, upon no pretence whatever, to carry any thing out of their Barracks, or the Houses they at present occupy, that belongs to such Barracks, or Houses; neither are they to injure the Buildings within, or without—All Damages wantonly done to the Houses, where the Troops are quartered, to be paid for by the Troops, quarter’d in them. The Commanding Officers of Companies, to deliver to Col. Brewer, Barrack Master, a List of the Names of those quartered in each house; His own Name at the head of the List, and the Regiment to which he belongs—Immediately upon the Troops encamping, the Qr Mr General, and Barrack Master, to examine the Condition the Houses are left in, and secure them in the best manner; and make their report to the General.
Genl Green’s Brigade to encamp to morrow Morning at Ten O’Clock upon the Ground mark’d out upon Long-Island.
